Citation Nr: 1619471	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-29 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for chronic fatigue, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a chronic cough, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep apnea, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for migraine headaches, and if so, whether service connection is warranted.

5.  Entitlement to service connection for a cervical spine condition, to include as secondary to service-connected lower back degenerative disc disorder.

6.  Entitlement to service connection for upper extremity neuropathy.

7.  Entitlement to service connection for lower extremity neuropathy.

8.  Entitlement to service connection for a spine tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from April 1996 to April 2000, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the above-listed benefits sought on appeal.  Jurisdiction over the matter subsequently transferred to the RO in Denver, Colorado.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A copy of the hearing transcript is of record.

The issues of entitlement to service connection for a cervical spine disability and upper extremity neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2009 rating decision that denied service connection for fatigue, but evidence received since that rating decision establishes fatigue as secondary to medications used to treat service-connected back and knee disabilities, and secondary to service-connected sleep apnea.

2.  The Veteran did not appeal a November 2009 rating decision that denied service connection for an upper respiratory condition, but evidence received since that rating decision establishes a chronic cough as secondary to service-connected gastroesophageal reflux disease, and secondary medications used to treat service-connected hypertension.

3.  The Veteran did not appeal a November 2009 rating decision that denied service connection for sleep apnea, but evidence received since that rating decision establishes sleep apnea as a diagnosable but medically unexplained chronic multi symptom illness.

4.  The Veteran did not appeal a November 2009 rating decision that denied service connection for headaches, but evidence received since that rating decision establishes migraines as a diagnosable but medically unexplained chronic multi symptom illness.

5.  Lower extremity radiculopathy is proximately due to service-connected lower back degenerative disc disorder.

6.  During his March 2016 videoconference hearing, the Veteran withdrew his appeal for service connection for a spine tumor.


CONCLUSIONS OF LAW

1.  The claim for service connection for chronic fatigue is reopened, and the criteria for service connection for chronic fatigue have been met.  38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 3.310, 20.200, 20.302, 20.1103 (2015).

2.  The claim for service connection for a chronic cough is reopened, and the criteria for service connection for a chronic cough have been met.  38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 3.310, 20.200, 20.302, 20.1103 (2015).

3.  The claim for service connection for sleep apnea is reopened, and the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 3.317, 20.200, 20.302, 20.1103 (2015).

4.  The claim for service connection for migraines is reopened, and the criteria for service connection for migraines have been met.  38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 3.317, 20.200, 20.302, 20.1103 (2015).

5.  The criteria for service connection for lower extremity radiculopathy have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.310 (2015).

6.  The criteria are met for withdrawal of the claim for service connection for a spine tumor.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

A.  Service Connection Generally

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

B.  Service Connection for Persian Gulf Service

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81, 834 (Dec. 29, 2011) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 C.F.R. § 3.317, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Guiterrez v. Principi, 19 Vet. App. at 8-9.  Lay persons are competent to report objective signs of illness.  Id.

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

C.  Secondary Service Connection

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

D.  New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

 "New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

II.  Chronic Fatigue

Service connection for fatigue was initially denied in a November 2009 rating decision.  The basis of the denial was that the Veteran's fatigue was associated with sleep apnea, which was not a service-connected disability.  The Veteran did not appeal this rating decision, and therefore it is final.

Since that rating decision, however, additional evidence has been received.  The Veteran underwent a VA examination in April 2012.  The examiner stated that the Veteran did not have chronic fatigue syndrome.  Rather, he had chronic fatigue that was attributable to his chronic use of pain medications and psychotropic medications, as well as his diagnosed sleep apnea.  The Board notes that the Veteran's treatment records include prescriptions for Percocet and Oxycodone for his service-connected low back and knee disabilities, and Celexa and Xanax for his service-connected psychiatric disability.  In addition, as discussed further below, service connection has been established for sleep apnea.  Therefore, the April 2012 VA examiner's opinion establishes that the Veteran's fatigue is attributable to his other service-connected conditions.

This evidence is new, as it was not part of the record at the time of the prior final decision.  It is also material, as it addresses the previously unestablished fact of whether fatigue was related to service or a service-connected condition.  Therefore, the claim is reopened.

Moreover, there is no other competent medical opinion to refute the VA examiner's conclusion or to indicate another etiology for the Veteran's fatigue.  Therefore, service connection for chronic fatigue is warranted.

III.  Chronic Cough

Service connection for an upper respiratory infection was initially denied in a November 2009 rating decision.  The basis of the denial was that the evidence did not establish a current disability or a relationship to service.  The Veteran did not appeal this rating decision, and therefore it is final.

Since that rating decision, however, additional evidence has been received.  The Veteran underwent a VA examination in April 2012.  This examiner noted that the Veteran treated his service-connected hypertension with the medication Lisinopril, which had a chronic cough as one of its known side-effects.  The examiner also noted that the Veteran had gastroesophageal reflux disease (GERD), and concluded that his cough could easily be explained by the use of Lisinopril for hypertension, and/or GERD.

Therefore, the April 2012 VA examiner's opinion establishes that the Veteran's cough is attributable to his other service-connected conditions.

This evidence is new, as it was not part of the record at the time of the prior final decision.  It is also material, as it addresses the previously unestablished fact of whether the Veteran's cough was related to service or a service-connected condition.  Therefore, the claim is reopened.

There is no other competent medical opinion to refute the VA examiner's conclusion or suggest another etiology for the Veteran's cough.  Therefore, service connection for a chronic cough is warranted.


IV.  Sleep Apnea

Service connection for sleep apnea was initially denied in a November 2009 rating decision.  The basis of the denial was that the evidence did not establish that the diagnosed condition was linked to service or a service-connected disability.  The Veteran did not appeal this rating decision, and therefore it is final.

Since that rating decision, however, additional evidence has been received.  The Veteran underwent a VA examination in April 2012.  The examiner noted the Veteran's prior diagnosis of central sleep apnea, and identified the Veteran's sleep apnea as a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.

This evidence is new, as it was not part of the record at the time of the prior final decision.  It is also material, as it suggests that the Veteran's condition, an unexplained chronic illness, may be associated with his Persian Gulf service.  Therefore, the claim is reopened.

Historically, the Veteran was diagnosed with obstructive and central sleep apnea during an October 2008 sleep study.  Obstructive sleep apnea results from collapse or obstruction of the airway.  See Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  Central sleep apnea results from failure of stimulation by the respiratory centers in the medulla.  Id.  In other words, the Veteran's sleep apnea has both respiratory and neurological components.  

Signs and symptoms which may be manifestations of medically unexplained chronic multisymptom illnesses include neurological symptoms, respiratory symptoms, and sleep disturbances generally.  38 C.F.R. § 3.317(b).  Therefore, the VA examiner's assessment of the Veteran's sleep apnea as a diagnosable but medically unexplained chronic multisymptom illness is consistent with the regulations governing such illnesses, and service connection for the condition is appropriate.


V.  Migraines

Service connection for headaches was initially denied in a November 2009 rating decision.  The basis of the denial was that the evidence did not establish that the Veteran had a chronic headache disability, or that such disability was linked to service.  The Veteran did not appeal this rating decision, and therefore it is final.

Since that rating decision, however, additional evidence has been received.  The Veteran underwent a VA examination in April 2012.  The examiner noted the Veteran's diagnosis of migraine headaches, and identified the condition as a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.

This evidence is new, as it was not part of the record at the time of the prior final decision.  It is also material, as it suggests that the Veteran's condition, an unexplained chronic illness, may be associated with his Persian Gulf service.  Therefore, the claim is reopened.

Signs and symptoms which may be manifestations of medically unexplained chronic multisymptom illnesses include neurological symptoms and headaches.  38 C.F.R. § 3.317(b).  Therefore, the VA examiner's assessment of the Veteran's migraine headaches as a diagnosable but medically unexplained chronic multisymptom illness is consistent with the regulations governing such illnesses, and service connection for the condition is appropriate.

VI.  Lower Extremity Neuropathy

The Veteran underwent a VA examination in April 2012.  The examiner indicated that he had signs and symptoms of radiculopathy associated with the lumbar spine, including severe pain in the left lower extremity and mild pain in the right lower extremity.  The affected nerve was the sciatic nerve.  This evidence establishes bilateral lower extremity radiculopathy that is associated with the Veteran's service-connected lower back degenerative disc disorder.

Notably, VA records from June 2012 show the Veteran complained of left lower extremity weakness.  The treating physician reviewed thoracic and lumbar degenerative changes and disc bulging seen on a prior December 2011 MRI, and stated that he would not expect these findings to contribute to the Veteran's left lower extremity symptoms.  The Board has considered these records as well, but when weighed against the findings of the April 2012 VA examiner, the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected lower back disability causes his lower extremity radiculopathy.  Resolving all doubts in the Veteran's favor, secondary service connection for bilateral lower extremity radiculopathy is appropriate.

VII.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

During his March 2016 Board hearing, the Veteran indicated his intent to withdraw his appeal for service connection for a tumor of the spine.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).


ORDER

Service connection for chronic fatigue is granted.

Service connection for a chronic cough is granted.

Service connection for mixed sleep apnea is granted.

Service connection for migraine headaches is granted.

Service connection for lower extremity radiculopathy is granted.

The claim for service connection for a spine tumor is dismissed.


REMAND

With respect to the Veteran's claims for service connection for a cervical spine condition and upper extremity neuropathy, additional development is warranted.

The Veteran underwent a VA examination in April 2012 and was diagnosed with cervical spine degenerative disc disease.  In commenting on the relationship between this condition and the Veteran's lower back degenerative disc disorder, the examiner stated, "There is no injury or event related to service to show a nexus of the lumbar spine to the cervical spine."  Unfortunately, this opinion is not adequate.  It is not clear that the examiner's statement properly addresses the question of whether there is a causal relationship between the Veteran's lower back and cervical spine conditions because the examiner referenced the lack of an injury or event in service.  In addition, the examiner did not specifically comment as to whether the Veteran's cervical spine condition was aggravated by his lower back condition.  Therefore, a supplemental opinion is required.

With respect to upper extremity neuropathy, private treatment records from July 2011 show the Veteran presented with progressively worsening cervical radiculopathy.  He had undergone a cervical discectomy and fusion in June 2011.  The April 2012 VA examination indicated that he did not have any radicular signs or symptoms due to his cervical spine condition, and VA treatment records from June 2012 show the Veteran reported that the tingling in his hands and arms went away after his surgery.  Nevertheless, the evidence establishes that the Veteran had cervical radiculopathy for at least part of the period on appeal, and that this condition is associated with his cervical spine condition.  Therefore, the claim for upper extremity neuropathy is intertwined with the claim for a cervical spine condition, and both must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the VA examiner who conducted the April 2012 VA examination for the cervical spine.  The examiner must provide a supplemental opinion as to:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine degenerative disc disease is caused by his lower back degenerative disc disorder; and

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine degenerative disc disease is aggravated by his lower back degenerative disc disorder.

The term "aggravation" refers to a chronic or permanent worsening of the cervical spine condition, as opposed to mere temporary or intermittent flare-ups that resolve with return to the baseline level of disability.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.  The examiner should note that findings in service, or lack thereof, are not necessarily pertinent to the questions posed.

If the examiner is unable to render the requested opinion without resorting to speculation, he must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the April 2012 VA examiner is not available, forward the claims file to another appropriate examiner, who must comply with the above instructions.  If any examiner determines that an additional examination is necessary to provide the requested opinion, one must be scheduled.

2.  Following completion of the foregoing, readjudicate the Veteran's claims for service connection for a cervical spine condition and upper extremity neuropathy.  If any claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


